          Case 4:19-cv-05195 Document 1 Filed 08/20/19 Page 1 of 13



     ALLACCESS LAW GROUP
 1   Irene Karbelashvili, State Bar Number 232223
 2   irene@allaccesslawgroup.com
     Irakli Karbelashvili, State Bar Number 302971
 3   irakli@allaccesslawgroup.com
     1400 Coleman Ave Ste F28
 4   Santa Clara, CA 95050
 5   Telephone: (408) 295-0137
     Fax: (408) 295-0142
 6
     Attorneys for DAVID B. KETROSER, Plaintiff
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
11
       DAVID B. KETROSER,                             )    Case No. 19-cv-5195
12                                                    )
                              Plaintiff,              )    Civil Rights
13                                                    )
14     vs.                                            )    COMPLAINT FOR
                                                      )    PRELIMINARY AND
15     WALGREEN CO., an Illinois corporation,         )    PERMANENT INJUNCTIVE
       dba WALGREENS #02485; ROIC                     )    RELIEF AND DAMAGES:
16     California, LLC, a Delaware limited            )    DENIAL OF CIVIL RIGHTS AND
17     liability company; and DOES 1-20,              )    ACCESS TO PUBLIC
       inclusive,                                     )    FACILITIES TO PHYSICALLY
18                                                    )    DISABLED PERSONS, PER
                              Defendants.             )    FEDERAL AND CALIFORNIA
19                                                    )    STATUTES (INCLUDING CIVIL
20                                                    )    CODE §§ 51, 52, 54, 54.1, AND 54.3
                                                      )    ET SEQ.); INJUNCTIVE RELIEF
21                                                    )    PER TITLE III, AMERICANS
                                                      )    WITH DISABILITIES ACT OF
22                                                    )    1990
23
24
25
26
27
28   Page 1 of 13
     Complaint for Preliminary and Permanent Injunctive Relief and Damages: Denial of Civil Rights
        and Access to Public Facilities to Physically Disabled Persons, Per Federal and California
      Statutes (Including Civil Code §§ 51, 52, 54, 54.1, and 54.3 et seq.); Injunctive Relief Per Title
                                III, Americans with Disabilities Act of 1990
          Case 4:19-cv-05195 Document 1 Filed 08/20/19 Page 2 of 13




 1            Plaintiff DAVID B. KETROSER complaints of Defendants WALGREEN CO., an
 2    Illinois corporation, dba WALGREENS #02485; ROIC California, LLC, a Delaware limited
 3    liability company; and DOES 1-20, inclusive, (collectively, “Defendants”), and each of
 4    them, and alleges as follows:
 5           1.     INTRODUCTION: Plaintiff DAVID B. KETROSER is a “person with a
 6   disability” or “physically handicapped person” and requires the use of a wheelchair for
 7   mobility. This case involves the denial of access to public facilities to Plaintiff DAVID B.
 8   KETROSER at a pharmacy store chain known as Walgreens at a shopping center known as
 9   Gateway Centre, located at or about 21001 San Ramon Valley Blvd, San Ramon, CA 94583.
10           2.     Plaintiff DAVID B. KETROSER was denied his rights to full and equal access
11   at these facilities and was denied his civil rights under both California law and federal law,
12   because these facilities were not, and are not now, properly accessible to physically disabled
13   persons, including those who use wheelchairs for mobility. Plaintiff seeks injunctive relief to
14   require Defendants to make these facilities accessible to disabled persons and to adopt proper
15   policies to ensure that any disabled person who attempts to use the facilities will be provided
16   full and equal access. Plaintiff also seeks recovery of damages for his discriminatory
17   experience, denial of access and denial of his civil rights, which denial is continuing as a
18   result of Defendants’ failure to provide disabled accessible facilities, and maintenance of
19   discriminatory policies.
20           3. JURISDICTION: This Court has jurisdiction of this action pursuant to 28 USC §
21   1331 for violations of the Americans with Disabilities Act of 1990, 42 USC 12101 et seq.
22   Pursuant to pendant jurisdiction, attendant and related causes of action arising from the same
23   facts are also brought under California law including, but not limited to, violations Title 24
24   California Code of Regulations; and California Civil Code §§ 51, 52, 54, 54.1.
25           4. VENUE: Venue is proper in this court pursuant to 28 USC 1391(b) and is founded
26   on the fact that the real property which is the subject of this action is located in this district
27   and that Plaintiff DAVID B. KETROSER’s causes of action arose in this district.
28   Page 2 of 13
     Complaint for Preliminary and Permanent Injunctive Relief and Damages: Denial of Civil Rights
        and Access to Public Facilities to Physically Disabled Persons, Per Federal and California
      Statutes (Including Civil Code §§ 51, 52, 54, 54.1, and 54.3 et seq.); Injunctive Relief Per Title
                                III, Americans with Disabilities Act of 1990
          Case 4:19-cv-05195 Document 1 Filed 08/20/19 Page 3 of 13




 1           5. INTRADISTRICT ASSIGNMENT: This case should be assigned to the San
 2   Francisco/Oakland intradistrict as the real property which is the subject of this action is
 3   located in this intradistrict and the causes of action arose in this intradistrict.
 4           6. PARTIES: Defendants WALGREEN CO., an Illinois corporation, dba
 5   WALGREENS #02485; ROIC California, LLC, a Delaware limited liability company; and
 6   DOES 1-20, inclusive, are, and at all relevant times were, the owners, operators, lessors, and
 7   lessees of the business, property, buildings and/or portions thereof located at 21001 San
 8   Ramon Valley Blvd, San Ramon, CA 94583 (hereinafter, “Store”). This facility is a public
 9   accommodation as defined under Title III of the ADA, 42 U.S.C. § 12181(7)(E)&(F), and a
10   business establishment under California civil rights laws. Cal. Civ. Code § 51 et seq. It is
11   open to the public, intended for nonresidential use and its operation affects commerce. On
12   information and belief, these facilities have since July 1, 1982, undergone construction
13   and/or alterations subjecting them to the requirements of California’s Title 24, the State
14   Building Code. Further, irrespective of the alteration history, such premises are subject to the
15   “readily achievable” barrier removal requirements of Title III of the Americans with
16   Disabilities Act of 1990.
17           7. Plaintiff DAVID B. KETROSER (hereinafter, “Plaintiff”) is a qualified physically
18   disabled person as defined by federal and California law. Plaintiff has been afflicted with
19   Multiple Sclerosis since 1973. Plaintiff is unable to independently stand or walk and requires
20   the use of a wheelchair at all times for mobility. Plaintiff is unable, due to his physical
21   disability, to independently use public facilities that are not designed and/or constructed in
22   compliance with applicable accessibility standards to accommodate disabled persons who
23   require a wheelchair for mobility. Plaintiff possesses a disabled parking placard issued by the
24   State of Minnesota. Plaintiff is a resident of Minneapolis, Minnesota and visits family in East
25   Bay, California frequently. Namely, Plaintiff visits his son and grandson about every 6
26   weeks. When visiting his family, Plaintiff usually stays at the Hyatt in San Ramon which is
27   in close proximity to the Store and Plaintiff intends to stay there in the future when visiting
28   Page 3 of 13
     Complaint for Preliminary and Permanent Injunctive Relief and Damages: Denial of Civil Rights
        and Access to Public Facilities to Physically Disabled Persons, Per Federal and California
      Statutes (Including Civil Code §§ 51, 52, 54, 54.1, and 54.3 et seq.); Injunctive Relief Per Title
                                III, Americans with Disabilities Act of 1990
          Case 4:19-cv-05195 Document 1 Filed 08/20/19 Page 4 of 13




 1   his family.
 2           8. Plaintiff was denied his rights to full and equal access to the aforementioned public
 3   accommodation and was denied his civil rights under both California law and federal law,
 4   because these facilities were not, and are not now, properly accessible to persons with
 5   physical disabilities.
 6           9. The true names and capacities of defendants Does 1 through 20, inclusive, are
 7   unknown to Plaintiff who therefore sues said defendants by such fictitious names. Plaintiff is
 8   informed and believes that each of the defendants herein designated as a Doe is legally
 9   responsible in some manner for the events and happenings herein referred to and caused
10   injury and damages proximately thereby to Plaintiff; Plaintiff prays leave of Court to amend
11   this Complaint to show such true names and capacities when the same have been ascertained.
12           10. Plaintiff is informed and believes that each of the defendants herein is the agent,
13   employee or representative of each of the other defendants, and performed all acts and
14   omissions stated herein within the scope of such agency or employment or representative
15   capacity and is responsible in some manner for the acts and omissions of the other defendants
16   in proximately causing the damages complained of herein.
17           11. FACTUAL STATEMENT: When visiting the Store on December 13, 2018
18   Plaintiff had difficulties accessing the public restroom because the entrance door was too
19   heavy. Specifically, Plaintiff controls his electric wheelchair with his right arm and therefore
20   needs to use his left arm, which is his weak arm, to open the door. Plaintiff struggled as he
21   opened the door with his left arm because the door was simply too heavy. Also, there was no
22   handle on the inside surface of the stall door making it difficult for Plaintiff to shut the door.
23   Furthermore, the toilet paper dispenser outlet was above the horizontal grab bar and out of
24   reach. Lastly, Plaintiff noticed that the lavatory pipes were not insulated.
25           12. On or about January 22, 2019 Plaintiff notified Defendant WALGREEN CO. by
26   letter of the accessibility difficulties he experienced at the Store during his December 13,
27   2018 visit.
28   Page 4 of 13
     Complaint for Preliminary and Permanent Injunctive Relief and Damages: Denial of Civil Rights
        and Access to Public Facilities to Physically Disabled Persons, Per Federal and California
      Statutes (Including Civil Code §§ 51, 52, 54, 54.1, and 54.3 et seq.); Injunctive Relief Per Title
                                III, Americans with Disabilities Act of 1990
          Case 4:19-cv-05195 Document 1 Filed 08/20/19 Page 5 of 13




 1           13. On February 24, 2019 Plaintiff returned to the Store to purchase some toothpaste
 2   and also attempted to use the public restroom. The restroom remained inaccessible and
 3   Plaintiff encountered the same barriers that he did on December 13, 2018. Plaintiff has since
 4   been deterred from returning to the Store because Defendants continue to operate the Store
 5   in a noncompliant state. Plaintiff could and would return to the Store if or when it is made
 6   accessible to him.
 7           14. As a result, Plaintiff experienced difficulties, discomfort, and/or embarrassment
 8   during his visits because the Store was not, and currently is not, accessible to disabled
 9   persons, including wheelchair users.
10           15. Before filing this lawsuit, Plaintiff’s legal representative also had a CASp-
11   certified access consultant do an informal investigation of the Store’s premises. While he
12   could not make detailed measurements, he determined that the Store was also inaccessible
13   because of, but not limited to, the following:
14               •   No access to photo booth due to less than 30" wide clear space
15               •   Cashier counter over 34" high
16               •   Pharmacy counter over 34" high
17               •   Vestibule bathroom door heavy
18               •   Vestibule bathroom door fast closing
19               •   Bathroom door fast closing
20               •   No 60" clear space in front on wc (58)
21               •   Side grab bar over 12" from back wall (14")
22               •   Rear grab bar not centered with wc
23               •   Seat cover dispenser out of reach
24               •   Seat cover dispenser does not have 30x48 space in front of it
25               •   See through window at bathroom vestibule door is high
26               •   Urinal over 17" rim height
27   These barriers to access are listed without prejudice to Plaintiff citing additional barriers to
28   Page 5 of 13
     Complaint for Preliminary and Permanent Injunctive Relief and Damages: Denial of Civil Rights
        and Access to Public Facilities to Physically Disabled Persons, Per Federal and California
      Statutes (Including Civil Code §§ 51, 52, 54, 54.1, and 54.3 et seq.); Injunctive Relief Per Title
                                III, Americans with Disabilities Act of 1990
          Case 4:19-cv-05195 Document 1 Filed 08/20/19 Page 6 of 13




 1   access after inspection by Plaintiff’s access expert, per the 9th Circuit’s standing standards
 2   under Doran v. 7-Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008), Chapman v. Pier One Imports
 3   (USA), Inc., 631 F.3d 939 (9th Cir. 2011), and the General Order 56 requirements for
 4   Northern District of California “ADA” Title III cases. All of these barriers to access render
 5   the premises inaccessible to and unusable by physically disabled persons. All facilities must
 6   be brought into compliance with all applicable federal and state code requirements,
 7   according to proof. All of these barriers to access render the premises inaccessible to and
 8   unusable by physically disabled persons, and will foreseeably cause Plaintiff further
 9   difficulty, discomfort and embarrassment.
10
11             FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS WITH
12                     DISABILITIES ACT OF 1990 42 USC § 12101 et seq.
13                               (Against all Defendants and each of them)
14           16. Plaintiff repleads and incorporates by reference, as if fully set forth again herein,
15   the allegations contained in Paragraphs 1 through 15 of this Complaint and incorporates
16   them herein as if separately repled.
17           17. In 1990 the United States Congress made findings that laws were needed to more
18   fully protect “some 43,000,000 Americans [with] one or more physical or mental
19   disabilities;” that “historically, society has tended to isolate and segregate individuals with
20   disabilities;” that “such forms of discrimination against individuals with disabilities continue
21   to be a serious and pervasive social problem;” that “the Nation’s proper goals regarding
22   individuals with disabilities are to assure equality of opportunity, full participation,
23   independent living, and economic self-sufficiency for such individuals;” and that “the
24   continuing existence of unfair and unnecessary discrimination and prejudice denies people
25   with disabilities the opportunity to compete on an equal basis and to pursue those
26   opportunities for which our free society is justifiably famous...” [42 USC §12101]
27           18. In passing the Americans with Disabilities Act of 1990 (hereinafter “ADA”),
28   Page 6 of 13
     Complaint for Preliminary and Permanent Injunctive Relief and Damages: Denial of Civil Rights
        and Access to Public Facilities to Physically Disabled Persons, Per Federal and California
      Statutes (Including Civil Code §§ 51, 52, 54, 54.1, and 54.3 et seq.); Injunctive Relief Per Title
                                III, Americans with Disabilities Act of 1990
          Case 4:19-cv-05195 Document 1 Filed 08/20/19 Page 7 of 13




 1   Congress stated as its purpose:
 2          It is the purpose of this Act
 3          (1) to provide a clear and comprehensive national mandate for the elimination of
            discrimination against individuals with disabilities;
 4          (2) to provide clear, strong, consistent enforceable standards addressing
            discrimination against individuals with disabilities;
 5
            (3) to ensure that the Federal Government plays a central role in enforcing the
 6          standards established in this Act on behalf of individuals with disabilities; and
            (4) to invoke the sweep of congressional authority, including the power to enforce
 7          the fourteenth amendment and to regulate commerce, in order to address the major
            areas of discrimination faced day-to-day by people with disabilities. (Emphasis
 8
            added)
 9          42 USC § 12101(b).
10          19. As part of the ADA, Congress passed “Title III - Public Accommodations and
11   Services Operated by Private Entities” (42 USC § 12181 et seq.). The subject premises and
12   facilities includes shopping centers and pharmacies; § 301(7)(E)&(F).
13          20. The ADA specifies that “No individual shall be discriminated against on the basis
14   of disability in the full and equal enjoyment of the goods, services, facilities, privileges,
15   advantages, or accommodations of any place of public accommodation by any person who
16   owns, leases, or leases to, or operates a place of public accommodation.” 42 USC § 12182.
17   The specific prohibitions against discrimination include, but are not limited to the
18   following:
19          § 302(b)(1)(A)(ii): “Participation in Unequal Benefit. - It shall be discriminatory to
20   afford an individual or class of individuals, on the basis of a disability or disabilities of such
21   individual or class, directly, or through contractual, licensing, or other arrangements, with
22   the opportunity to participate in or benefit from a good, service, facility, privilege,
23   advantage, or accommodation that is not equal to that afforded to other individuals.”
24          § 302(b)(2)(A)(ii): “a failure to make reasonable modifications in policies, practices,
25   or procedures when such modifications are necessary to afford such goods, services,
26   facilities, privileges, advantages, or accommodations to individuals with disabilities...;”
27          § 302(b)(2)(A)(iii): “a failure to take such steps as may be necessary to ensure that no
28   Page 7 of 13
     Complaint for Preliminary and Permanent Injunctive Relief and Damages: Denial of Civil Rights
        and Access to Public Facilities to Physically Disabled Persons, Per Federal and California
      Statutes (Including Civil Code §§ 51, 52, 54, 54.1, and 54.3 et seq.); Injunctive Relief Per Title
                                III, Americans with Disabilities Act of 1990
          Case 4:19-cv-05195 Document 1 Filed 08/20/19 Page 8 of 13




 1   individual with a disability is excluded, denied service, segregated, or otherwise treated
 2   differently than other individuals because of the absence of auxiliary aids and services...;”
 3          § 302(b)(2)(A)(iv): “a failure to remove architectural barriers, and communication
 4   barriers that are structural in nature, in existing facilities... where such removal is readily
 5   achievable;”
 6          § 302(b)(2)(A)(v): “where an entity can demonstrate that the removal of a barrier
 7   under clause (iv) is not readily achievable, a failure to make such goods, services, facilities,
 8   privileges, advantages, or accommodations available through alternative methods if such
 9   methods are readily achievable.”
10          21. The acts and omissions of Defendants set forth herein were in violation of
11   Plaintiff’s rights under the ADA and the regulations promulgated thereunder, 28 CFR Part
12   36 et seq.
13          22. The removal of each of the barriers complained of by Plaintiff as hereinabove
14   alleged, were at all times herein mentioned “readily achievable” under the standards of the
15   ADA § 302. In that regard, Defendants could have but did not avail themselves of the tax
16   deduction and tax credits provided by Internal Revenue Services codes 44 and 190, which
17   apply to the costs of barrier removal. As noted hereinabove, removal of each and every one
18   of the architectural barriers complained of herein were also required under California law.
19   Further, alterations, structural repairs or additions since January 26, 1993 have also
20   independently triggered requirements for removal of barriers to access for disabled persons
21   per § 303 of the ADA.
22          23. On information and belief, the premises have denied and continue to deny full and
23   equal access to Plaintiff and to other disabled persons, including wheelchair users, in other
24   respects, which violate Plaintiff’s rights to full and equal access and which discriminate
25   against Plaintiff on the basis of his disability, thus wrongfully denying to Plaintiff the full
26   and equal enjoyment of the goods, services, facilities, privileges, advantages and
27   accommodations, in violation of §§ 302 and 303 of the ADA. 42 USC §§ 12182 and 12183.
28   Page 8 of 13
     Complaint for Preliminary and Permanent Injunctive Relief and Damages: Denial of Civil Rights
        and Access to Public Facilities to Physically Disabled Persons, Per Federal and California
      Statutes (Including Civil Code §§ 51, 52, 54, 54.1, and 54.3 et seq.); Injunctive Relief Per Title
                                III, Americans with Disabilities Act of 1990
          Case 4:19-cv-05195 Document 1 Filed 08/20/19 Page 9 of 13




 1          24. On information and belief, Defendants have continued to violate the law and deny
 2   the rights of Plaintiff and other disabled persons access to this public accommodation since
 3   on or before Plaintiff’s encounters, as previously noted. Pursuant to the ADA, § 308, 42
 4   USC 12188 et seq., Plaintiff is entitled to the remedies and procedures set forth in § 204(a)
 5   of the Civil Rights Act of 1964, 42 USC 2000(a)-3(a), as Plaintiff is being subjected to
 6   discrimination on the basis of disability in violation of the ADA or has reasonable grounds
 7   for believing that he is about to be subjected to discrimination. Pursuant to § 308(a)(2), “In
 8   cases of violations of § 302(b)(2)(A)(iv) and § 303(a)... injunctive relief shall include an
 9   order to alter facilities to make such facilities readily accessible to and usable by individuals
10   with disabilities to the extent required by this title.”
11          25. Plaintiff seeks relief pursuant to remedies set forth in § 204(a) of the Civil Rights
12   Act of 1964, (42 USC 2000(a)-3(a), and pursuant to Federal Regulations adopted to
13   implement the Americans with Disabilities Act of 1990. Plaintiff is a qualified disabled
14   person for purposes of § 308(a) of the ADA who is being subjected to discrimination on the
15   basis of disability in violation of Title III and who has reasonable grounds for believing he
16   will be subjected to such discrimination each time that he may attempt to use the property
17   and premises.
18          WHEREFORE, Plaintiff prays for injunctive relief and attorney fees, litigation
19   expenses and costs as hereinafter stated.
20
21            SECOND CAUSE OF ACTION: DAMAGES FOR DENIAL OF FULL AND
22          EQUAL ACCESS TO A PUBLIC FACILITY IN VIOLATIONS OF THE
23          CALIFORNIA DISABLED PERSONS ACT, CIVIL CODE SECTION 54
24                                (Against all Defendants and each of them)
25          26. Plaintiff repleads and incorporates by reference, as if fully set forth again herein,
26   the factual allegations contained in Paragraphs 1 through 25, above, and incorporate them
27   herein by reference as if separately repleds hereafter.
28   Page 9 of 13
     Complaint for Preliminary and Permanent Injunctive Relief and Damages: Denial of Civil Rights
        and Access to Public Facilities to Physically Disabled Persons, Per Federal and California
      Statutes (Including Civil Code §§ 51, 52, 54, 54.1, and 54.3 et seq.); Injunctive Relief Per Title
                                III, Americans with Disabilities Act of 1990
         Case 4:19-cv-05195 Document 1 Filed 08/20/19 Page 10 of 13




 1          27. The Store is a place to which the general public is invited and, as such,
 2   Defendants are obligated to comply with the provisions of the Disabled Persons Act, Cal.
 3   Civ. Code § 54 et seq.
 4          28. The Disabled Persons Act guarantees, inter alia, that persons with disabilities
 5   have the same right as the general public to the full and free use of the streets, highways,
 6   sidewalks, walkways, public buildings, public facilities, and other public places. Cal. Civ.
 7   Code § 54.
 8          29. The Disabled Persons Act also guarantees, inter alia, that persons with disabilities
 9   are entitled to full and equal access, as other members of the general public, to
10   accommodations, advantages, facilities, and privileges of covered entities. Cal. Civ. Code §
11   54.1(a)(1).
12          30. Defendants have violated the Disabled Persons Act by, inter alia, denying and/or
13   interfering with Plaintiff’s right to full and equal access as other members of the general
14   public to the accommodations, advantages, and its related facilities due to his disability.
15          31. Further, each and every violation of the Americans With Disabilities Act of 1990
16   (as pled in the First Cause of Action supra, the contents of which are repled and
17   incorporated herein, word for word, as if separately repled), also constitutes a separate and
18   distinct violation of California Civil Code § 54(c), thus independently justifying an award of
19   damages pursuant to California law.
20          32. Further, each and every violation of the Americans With Disabilities Act of 1990
21   (as pled in the Third Cause of Action, supra, the contents of which are repled and
22   incorporated herein, word for word, as if separately repled), also constitutes a separate and
23   distinct violation of California Civil Code § 54.1 (d), thus independently justifying an award
24   of damages pursuant to California law.
25          33. At all times herein mentioned, Defendants knew, or in the exercise of reasonable
26   diligence should have known, that their barriers and practices at their subject facilities
27   violated disabled access requirements and standards, and had a discriminatory affect upon
28   Page 10 of 13
     Complaint for Preliminary and Permanent Injunctive Relief and Damages: Denial of Civil Rights
        and Access to Public Facilities to Physically Disabled Persons, Per Federal and California
      Statutes (Including Civil Code §§ 51, 52, 54, 54.1, and 54.3 et seq.); Injunctive Relief Per Title
                                III, Americans with Disabilities Act of 1990
         Case 4:19-cv-05195 Document 1 Filed 08/20/19 Page 11 of 13




 1   Plaintiff and upon other physically disabled persons, but Defendants have failed and refused
 2   to rectify the violations, and presently continue a course of conduct in maintaining
 3   architectural barriers that discriminate against Plaintiff and similarly situated disabled
 4   persons.
 5          WHEREFORE, Plaintiff prays for damages as hereinafter stated.
 6
 7           THIRD CAUSE OF ACTION: INJUNCTIVE RELIEF AND DAMAGES FOR
 8        VIOLATION OF THE UNRUH ACT, CIVIL CODE SECTIONS 51 AND 52
 9                                (Against all Defendants and each of them)
10           34. Plaintiff repleads and incorporates by reference, as if fully set forth hereafter, the
11   factual allegations contained in Paragraphs 1 through 33 of this Complaint and incorporates
12   them herein.
13           35. At all times relevant to this complaint, California Civil Code § 51 has provided
14   that physically disabled persons are free and equal citizens of the state, regardless of medical
15   condition or disability:
16           All persons within the jurisdiction of this state are free and equal, and no matter
17           what their sex, race, color, religion, ancestry, national origin, disability, or
             medical condition are entitled to the full and equal accommodations, advantages,
18           facilities, privileges, or services in all business establishments of every kind
             whatsoever. Cal. Civ. C. § 51(b).
19
             36. California Civil Code § 52 provides that the discrimination by Defendants
20
     against Plaintiff on the basis of his disability constitutes a violation of the general anti-
21
     discrimination provision of §§ 51 and 52.
22
             37. Defendants’ discrimination constitutes a separate and distinct violation of
23
     California Civil Code § 52, which provides that:
24
25          Whoever denies, aids or incites a denial, or makes any discrimination or distinction
            contrary to section 51, 51.5, or 51.6 is liable for each and every offense for the
26          actual damages, and any amount that may be determined by a jury, or a court sitting
            without a jury, up to a maximum of three times the amount of actual damage but in
27          no case less than four thousand dollars ($4,000), and any attorney’s fees that may
28   Page 11 of 13
     Complaint for Preliminary and Permanent Injunctive Relief and Damages: Denial of Civil Rights
        and Access to Public Facilities to Physically Disabled Persons, Per Federal and California
      Statutes (Including Civil Code §§ 51, 52, 54, 54.1, and 54.3 et seq.); Injunctive Relief Per Title
                                III, Americans with Disabilities Act of 1990
         Case 4:19-cv-05195 Document 1 Filed 08/20/19 Page 12 of 13



            be determined by the court in addition thereto, suffered by any person denied the
 1
            rights provided in Section 51, 51.5, or 51.6.
 2
             38. Any violation of the Americans With Disabilities Act of 1990 (as pled in the
 3
     First Cause of Action) also constitutes a violation of California Civil Code § 51 (f), thus
 4
     independently justifying an award of damages and injunctive relief pursuant to California
 5
     law. Per § 51 (f), “A violation of the right of any individual under the Americans With
 6
     Disabilities Act of 1990 (Public Law 101-336) shall also constitute a violation of this
 7
     section.”
 8
             39. The actions and omissions of Defendants as herein alleged constitute a denial of
 9
     access to and use of the described public facilities by physically disabled persons within the
10
     meaning of California Civil Code §§ 51 and 52. As a proximate result of Defendants’ action
11
     and omissions, Defendants have discriminated against Plaintiff in violation of Civil Code §§
12
     51 and 52 on each of his subject visits.
13
            WHEREFORE, Plaintiff prays for injunctive relief and damages as hereinafter stated.
14
15
                                                  PRAYER
16
             Plaintiff prays that this Court:
17
             1. Issue a preliminary and permanent injunction directing Defendants as current
18
     owners, operators, lessors, and/or lessees of the subject property and premises to modify the
19
     above described property and premises and related facilities to provides full and equal access
20
     to all persons, including persons with physical disabilities; and issue a preliminary and
21
     permanent injunction pursuant to ADA § 308(a) and state law directing Defendants to provide
22
     facilities usable by Plaintiff and similarly situated persons with disabilities, and which provide
23
     full and equal access, as required by law; and to maintain all such facilities in an accessible
24
     condition as to all accessible features (Note: Plaintiff does not seek an injunction under Cal
25
     Civ. Code §55 and seeks no relief under that section at all);
26
             2. Retain jurisdiction over Defendants until such time as the Court is satisfied that
27
28   Page 12 of 13
     Complaint for Preliminary and Permanent Injunctive Relief and Damages: Denial of Civil Rights
        and Access to Public Facilities to Physically Disabled Persons, Per Federal and California
      Statutes (Including Civil Code §§ 51, 52, 54, 54.1, and 54.3 et seq.); Injunctive Relief Per Title
                                III, Americans with Disabilities Act of 1990
         Case 4:19-cv-05195 Document 1 Filed 08/20/19 Page 13 of 13




 1   Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible
 2   public facilities as complained of herein no longer occur, and cannot recur;
 3           3. Award to Plaintiff all appropriate damages, including but not limited to statutory
 4   damages, general damages and treble damages in an amount within the jurisdiction of the
 5   Court, all according to proof;
 6           4. Award to Plaintiff all reasonable statutory attorney fees, litigation expenses, and
 7   costs of this proceeding as provided by law;
 8           5. Award prejudgment interest pursuant to Civil Code § 3291; and
 9           6. Grant such other and further relief as this Court may deem just and proper.
10
11
            Dated: August 20, 2019                                 /s/
                                                    ___________________________________
12
                                                    Irakli Karbelashvili, Attorney for Plaintiff
13                                                  DAVID B. KETROSER

14
15
16
                                            DEMAND FOR JURY
17
18          Plaintiff hereby demands a jury for all claims for which a jury is permitted.

19
20
             Dated: August 20, 2019                                /s/
                                                    ___________________________________
21                                                  Irakli Karbelashvili, Attorney for Plaintiff
                                                    DAVID B. KETROSER
22
23
24
25
26
27
28   Page 13 of 13
     Complaint for Preliminary and Permanent Injunctive Relief and Damages: Denial of Civil Rights
        and Access to Public Facilities to Physically Disabled Persons, Per Federal and California
      Statutes (Including Civil Code §§ 51, 52, 54, 54.1, and 54.3 et seq.); Injunctive Relief Per Title
                                III, Americans with Disabilities Act of 1990
